U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-199833 JOBBOT, INC. (Exact name of small business issuer as specified in its charter) New York 45-1957218 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1730 62nd Street
